DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species identified in the blood substitute composition as Hemoglobin protein molecules wherein at least about 90% of the hemoglobin protein in the erythrocyte fraction is cross-linked, with an average mass of 300kDa, an endogenous non-hemoglobin protein complement comprises carbonic anhydrase, wherein the carbonic anhydrase comprises from about 0.2% to 15% (mole/mole), and the cross-linkages are reducible covalent cross-linkages, wherein the reducible cross linkages are Schiff bases in the reply filed on November 1, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Applicant’s state claims 67-73 and 77-81 read on the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 74-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2021.  
Claims 67-73 and 77-81 drawn to the elected species are currently under examination.  If the species is not found, then another species will be examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is July 18, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 17, 2020 and November 17, 2020 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on January 17, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-73 and 77-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 67-70, 80, and 81 is a relative term which renders the claim indefinite.  The concentrations are not defined by the claims, the specification does not provide a 
Claims dependent on a rejected claim are rejected for failing to cure the indefiniteness. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-69, 71-73 and 77-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a finished blood substitute composition comprising chemically intermolecularly cross-linked hemoglobin protein molecules and intermolecularly cross-linked hemoglobin with carbonic anhydrase, does not reasonably provide enablement for a finished blood substitute composition comprising chemically intermolecularly cross-linked hemoglobin protein molecules and intermolecularly cross-linked hemoglobin with any endogenous non-hemoglobin protein complement from a low purity protein fraction comprising erthrocyte.  The specification does not enable any person make and use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to practice the claimed method for the genus of any cross-linked endogenous non-hemoglobin protein complement with hemoglobin that will function as a blood substitute as currently claimed.  The undue experimentation arises due to the unpredictability based on the differing conditions of starting materials, such as the genus of endogenous non-hemoglobin protein complement being claimed in claim 67.  
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a finished blood substitute formulation comprising a chemically cross-linked hemoglobin protein molecule and a chemically cross-linked hemoglobin protein with non-hemoglobin protein complement that functions as a blood substitute.  
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of formulating a blood substitute.  Blood has multiple functions in providing oxygen, maintaining a balance of CO and CO2, and functioning as a plasma expander.  
Hemoglobin-based oxygen carriers ("HBOC") have long been associated with vasoconstriction that has been attributed to nitric oxide (NO) scavenging by heme. Oxygen carriers that are useful as oxygen therapeutics (sometimes referred to as "oxygen-carrying plasma expanders"), such as stabilized hemoglobin (Hb), have been shown to have limited efficacy because they scavenge nitric oxide, causing vasoconstriction and hypertension. The propensity of these oxygen carrying solutions to cause vasoconstriction can manifest as hypertension in animals and man. Although the mechanisms underlying the vasoconstrictive effects of HBOCs are not well understood, it has been suggested that the heme iron may combine rapidly and irreversibly with endogenous NO, a powerful vasodilator, thereby causing vasoconstriction. 

 In Bonhard et al., U.S. Pat. No. 4,336,248, hemoglobin molecules were coupled to increase their intravascular residence time without significantly diminishing the oxygen transport ability of the molecule. The hemoglobin molecules are coupled to one another and/or to serum proteins and gelatin derivatives using dialdehydes such as aliphatic dialdehydes of 3-8 carbon atoms. Optionally, pyridoxal phosphate may be added subsequently. The coupled hemoglobin molecules are recovered by ammonium sulphate precipitation. In Simmonds et al., U.S. Pat. No. 4,401,652, there is disclosed a process for preparing a "stromal-free" hemoglobin solution. The Simmonds et al. process is particularly adapted for large scale production of "stromal-free" hemoglobin, with reduced methemoglobin formation. The process comprises washing blood cells to remove non-cellular components, removing leukocytes, typically by filtration through a suitable adsorbent which preferentially retains the leukocytes, lysing the remaining red blood cells ultrasonically or mechanically, precipitation of the hemoglobin by mixture with a polyvalent cation, a polysulphate, and a polyvalent anion, and final purification by filtration and dialysis. The resulting hemoglobin solution is "substantially pure" and "free of stroma" and other lipoprotein cellular constituents and contains less than 5% methemoglobin. Tye, U.S. Pat. No. 
Bian et al. (1/17/2020 IDS, NPL document #2) further disclose the loss of activity of carbonic anhydrase when crosslinking polyhemoglobin with carbonic anhydrase.  Further demonstrating the unpredictable nature of formulating a composition with multiple functional activity requirements of blood (see Abstract).      
However, in spite of the recent advances in the preparation of "stromal-free," cross-linked hemoglobin origin blood substitutes, the need has continued to exist for a blood substitute which is substantially free of endotoxins, phospholipids, and non-hemoglobin proteins, which is capable of 1) transporting adequate amounts of oxygen to tissue under ambient conditions; 2) having an oncotic activity equivalent to that of whole blood; 3) having an adequate intravascular retention time; 4) transfusible to all recipients without cross-matching or sensitivity testing; 5) free from disease agents such as bacteria and virus particles (hepatitis, AIDS, etc.); and 6) storable with minimum amounts of refrigeration. 
Therefore, the unpredictability arises due to the differing conditions of starting materials, such as the genus of non-hemoglobin protein complement being claimed, and due to the different structures of the peptides.  
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required to make a finished blood substitute formulation as currently claimed.  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

November 19, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656